Citation Nr: 1118825	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-01 796	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for a cardiac disability other than right bundle branch block, to include as secondary to service-connected right bundle branch block.

2.  Entitlement to an initial compensable rating for right bundle branch block.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to February 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In that decision, the RO granted service connection for right bundle branch block and assigned an initial noncompensable disability rating, effective March 27, 2007.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a urinary system disability and the Board remanded the appeal as to both the initial rating and service connection issues in March 2010 for further development.

In March 2011, the Appeals Management Center (AMC) granted service connection for a urinary system disability, and thereby resolved the appeal as to that issue.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

A VA cardiac examination report dated in May 2010 reveals that the physician who conducted the examination had reviewed treatment records from the VA Medical Center in Wilmington, Delaware (VAMC Wilmington).  Furthermore, a July 2007 VA report of contact (VA Form 119) indicates that the Veteran requested that treatment records from that facility be obtained.  

The only treatment record from VAMC Wilmington in the Veteran's claim file is dated in September 2000.  A notation on the July 2007 report of contact form reflects that it was uncertain whether any additional VA treatment records were available.  Thus, it appears that there may be VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In June 2010, the Veteran submitted treatment records for cardiac problems from the following treatment providers:  Cardiology Consultants, P.A. in Dover, Delaware dated in April 2010; Cardiac Diagnostic Center in Dover, Delaware dated in April 2010; Harjinder S. Grewal, M.D. dated in November 2009; Lawrence G. Narun, M.D. in Dover, Delaware dated in November 2008; and Robin A. Horn, M.D. dated in October 2009.  

In a March 2011 letter, the Veteran reported that he underwent a heart catherization and stress test by Dr. Grewal in July 2010 and bypass surgery later that month.  In April 2007, the RO requested and received treatment records from Dr. Narun dated through November 2006.  Also, there is no indication that any attempts have been made to obtain treatment records from the remaining treatment providers.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

The Board's previous remand had instructed that the agency of original jurisdiction (AOJ) adjudicate a pending claim for service connection for residuals of a myocardial infarction.  The Board found that this issue was inextricably intertwined with the initial rating for the right bundle branch block.

In a March 2011 supplemental statement of the case (SSOC), the AMC denied entitlement to an initial compensable rating for right bundle branch block and entitlement to service connection for a cardiac disability other than right bundle branch block.  In the Veteran's March 2011 letter, which he identified as a response to the SSOC, he stated that he "must disagree" with the decision denying an initial compensable rating for right bundle branch block.  He further explained that in 1998, a physician had indicated that a myocardial infarction that he had experienced was complicated by his right bundle branch block and brady dysrhythmias which were initially identified during service. 

The Veteran's March 2011 letter is properly considered a notice of disagreement with the denial of service connection for a cardiac disability other than right bundle branch block in the March 2011 SSOC.  A statement of the case has not been issued as it relates to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an initial compensable rating for right bundle branch block is inextricably intertwined with the issue of entitlement to service connection for a cardiac disability other than right bundle branch block.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issue of entitlement to service connection for a cardiac disability other than right bundle branch block.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a cardiac disability from VAMC Wilmington.   

All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file.

3.  The AOJ should ask the Veteran to complete authorizations for VA to obtain records from the following treatment providers:  Dr. Narun in Dover Delaware from November 2006 to the present; Cardiology Consultants, P.A. in Dover, Delaware; Cardiac Diagnostic Center in Dover, Delaware; Dr. Grewal; and Dr. Horn. 

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

4.  If any newly obtained evidence suggests that there has been a change in the service-connected cardiac disability since the last VA examination, the Veteran should be afforded a new VA examination to assess the current severity of the disability.

5.  If any benefit for which an appeal has been perfected remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

